Citation Nr: 0022843	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  95-04 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee fragment wound, to include postoperative residuals of an 
arthrotomy, currently evaluated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1993 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia which 
denied a rating in excess of 10 percent for residuals of a 
left knee fragment wound.  The appeal continues even though 
an April 1994 decision granted a 20 percent rating for the 
disorder.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

A personal hearing was held before an RO hearing officer in 
June 1994.  A hearing before a member of the Board was held 
at the RO (i.e. a Travel Board hearing) in May 1999. 


FINDINGS OF FACT

1.  Shrapnel wounds to the left knee did not result in 
muscle, bony, vascular or neurologic pathology; current 
manifestations include asymptomatic residual scarring, 
complaints of pain, limitation of motion, chondromalacia, and 
subjective complaints of giving-way and locking, but no 
clinically documented ligamentous instability.  

2.  The left knee fragment wound residuals do not produce an 
exceptional or unusual disability picture so as to warrant 
impractical the application of regular schedular standards.


CONCLUSION OF LAW

A 30 percent rating is warranted for residuals of a left 
knee fragment wound, to include postoperative residuals of 
an arthrotomy.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 
4.45, 4.59, Diagnostic Code 5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is plausible and, thus, "well-grounded" 
claim within the meaning of 38 U.S.C.A. § 5107(a).  The Board 
is satisfied that the duty to assist mandated by that statute 
has been fulfilled as there is no indication of additional 
available evidence which would be relevant to the claim.  

Background

During service the veteran sustained multiple mortar fragment 
wounds.  These included two wounds of the left knee with one 
wound being just below the patella and the other on the 
medial aspect of the knee.  The wounds were debrided and 
there was delayed primary closure.  There was no artery or 
nerve involvement.  In November 1969 the impression was mild 
chondromalacia.  

VA examination in 1971 revealed two superficial, 
asymptomatic, pea-sized scars on the left knee with normal 
range of motion and no crepitus or instability. X-rays of the 
knee revealed a few small metallic fragments, ventrally.  

VA outpatient treatment (VAOPT) records of 1974 and 1975 
reveal that X-rays of both knees in July 1975 showed a 
minimal irregularity of the medial condyle of the femurs, 
bilaterally; metallic fragments in the soft tissues of both 
knees; and a third sclerotic bony island in the lateral 
condyle of the distal femurs.  It was felt that the medial 
femoral condyle irregularities could represent degenerative 
changes following old knee injuries.  Later, bilateral 
subluxation of the patellae was suspected but X-rays in 
August 1975 revealed no evidence thereof. 

During VA hospitalization in December 1976 the veteran 
reported having injured his left knee 6 weeks earlier.  X-
rays revealed slight narrowing of the medial compartment.  He 
underwent an arthroscopy of the left knee for a possible 
arthrotomy but the knee was normal in appearance.  The 
discharge diagnosis was left knee pain of undetermined 
etiology.  

On VA examination in May 1977 the veteran had a right-sided 
limp.  A 2 centimeter (cm.) scar over the left knee was 
slightly depressed but not adherent or tender.  A similar 
sized scar on the lateral aspect was nontender.  Range of 
motion studies and tests of ligamentous stability were 
unremarkable.  X-rays revealed several retained metallic 
foreign bodies at the knee.  The diagnoses included residuals 
of shrapnel wounds of the left knee manifested by scars, but 
without residual loss of mobility.  

At a Board hearing in August 1978 the veteran testified that 
physicians told him that his 1976 surgery revealed torn 
cartilage in the knee .  

On VA examination in January 1980 the veteran reported that 
the left knee did not tend to collapse.  

On VA hospitalization in May 1990, after falling on his left 
knee three weeks earlier, the veteran reported continuous 
pain but no giving-way or locking.  On examination McMurray's 
sign was positive .  The impressions were medial and lateral 
menisceal tear and chondromalacia.  The veteran had 
arthroscopic surgery, and from June to August 1990 was 
followed post operatively on an outpatient basis.  

Private clinical records reflect that in April 1990, after a 
recent left knee injury, the veteran had pain.  It was felt 
that he most likely had an acute lateral strain of the 
femoral biceps versus a possible nondisplacement of the 
fibular head.  In November 1991 there were well-healed 
arthroscopic surgical scars of the left knee but no effusion; 
there was rather diffuse tenderness throughout the knee.  The 
knee was stable to ligamentous testing.  X-rays showed 
moderate arthritis of both knees, worse on the right.  

A March 1993 VAOPT record reflects that the veteran was 
followed-up for bilateral degenerative joint disease (DJD).  
It was reported that the 1990 arthroscopy was for 
osteochondritis dissecans.  A May 1993 arthrogram revealed no 
menisceal tear.  

A January 1994 Report of Contact reflects that the veteran 
reported he was examined on July 6, 1993.  RO attempts to 
obtain records of such examination were unsuccessful.  

On VA examination in March 1994 the veteran reported he had 
had bilateral knee pain since his inservice injuries.  It was 
also noted that in 1990 he had had removal of an 
osteochondral defect of the medial femoral condyle.  The 
diagnosis had been osteochondritis dissecans of the left 
knee.  He received VAOPT on a follow-up basis since then.  In 
March 1994 an orthopedist stated that the veteran had "a 
moderate but progressive DJD of both knee becoming much more 
difficult to work."  He reported he had been unable to work 
since 1990 due to problems with his knees.  Since a 1990 
injury, he had constant bilateral knee pain, worse in the 
left knee than in the right, which increased or decreased in 
relation to his level of activity.  He used a cane as an 
ambulatory aid.  He complained of occasional left knee 
swelling and indicated that if he sat for more than 25 
minutes his left knee seemed to lock.  Occasionally the left 
knee locked when he walked or stood.  It frequently became 
stiff.  The knee also sometimes gave-way, causing him to 
fall.  He took Motrin or alcohol for relief of knee pain.  

On examination the veteran had muscular legs.  Without a cane 
he had no difficulty with his gait, including no limping.  He 
had a very careful, slow, and short-based gait.  He carefully 
calculated the placement of each foot.  He was unable to walk 
on his heels or on his toes.  He was very tentative and was 
concerned about falling.  He did not attempt deep knee bends.  
There was no obvious anatomic abnormality of the left knee 
with the exception of well-healed, nontender, and nonadherent 
scars on the medial and lateral aspect of the knee.  Range of 
motion was from 0 degrees of extension to 124 degrees of 
flexion, with moderate crepitus during motion.  McMurray's 
test was positive with pain in the medial aspect of the knee, 
but there was no actual instability on testing, which was 
positive for pain.  There was mild tenderness of the patella 
with prepatellar pressure.  There was no other evidence of 
instability and there was no effusion.  X-rays revealed 
cartilaginous calcification consistent with 
chondrocalcinosis.  There were foreign bodies scattered about 
the knee but no demonstrable configurational changes 
suggestive of residual of osteochondritis desiccans.  The 
diagnoses were internal derangement of the left knee; status 
post arthroscopic removal, osteochondral defect, medial 
femoral condyle; and chondrocalcinosis of the left knee.  

At the June 1994 RO hearing the veteran complained of 
constant left knee pain in the medial aspect of that knee 
which increased with activity.  Since his left knee surgery 
in 1990 he had used a left knee brace because of instability 
of the knee with buckling and giving-way.  He had occasional 
swelling of the knee, and took Motrin and aspirin for left 
knee pain.  He also had occasional warmth, popping, and 
clicking in the knee.  He testified that the motion of the 
knee to 124 degrees of flexion on VA examination in 1994 was 
with pain.  He occasionally had pain upon straightening the 
knee, had occasional locking, and was unable to arise from a 
stooped position without grabbing on to something.  He had 
not had VA treatment since March 1993.  

VAOPT records of March, April, and July 1995 reflect that in 
March the veteran's left knee was doing better after physical 
therapy; but he still complained of left knee pain.  On 
examination the knee was stable and McMurray's test was 
negative.  There was minimal medial joint line tenderness.  
There was a question of whether medial plica were present.  
On examination in April his knee was stable and X-rays last 
year had revealed minimal, and in fact no, arthrosis.  
McMurray's test was negative, but he had some pain over the 
insertion of the semi-membranous tendon which was injected 
with steroid and numbing medication.  In July it was noted 
that he wore a left knee brace.  He was unresponsive to 
nonsteroidal therapy.  On examination he had full flexion and 
extension of the left knee, and there was some tenderness 
over the medial aspect of the knee.  The knee was stable.  
His past injection of steroidal medication and Lidocaine had 
not provided pain relief.  The impression was probable 
chronic pain syndrome.  

At a May 1999 travel board hearing before the undersigned 
member of the Board the veteran testified that he had some 
cartilage removed from his left knee and that due to this, as 
well as occasional locking and giving-way of the knee, he now 
used a cane to walk.  He did not receive VA treatment because 
he was told that nothing that could be done for him until the 
left knee problem was of such severity that a knee 
replacement could be done.  In the past he had tried steroid 
and lidocaine therapy without improvement.  His left knee 
"pain is actually not as much on motion unless, [sic] just 
it's constant the whole time".  However, increased motion 
would increase the pain and he had fatigability upon use of 
the knee and also was rejected for employment upon explaining 
to potential employers the limitations imposed by his left 
knee disorder. 

On VA examination in January 2000 the veteran complained of 
giving way of the left knee and of throbbing and aching pain 
and stiffness.  He no longer had swelling, and had not needed 
drainage for swelling since 1990.  He had no heat or redness 
of the knee but had occasional locking and fatigability and 
lack of endurance of the knee.  He tried to keep off the knee 
as much as possible and performed knee exercises.  He wore a 
brace on each knee.  He took aspirin for pain relief.  Cold 
weather made the left knee hurt more.  He used a cane which 
he carried in his right hand.  He had not had episodes of 
dislocation or recurrent subluxation.  He stated that the 
knee felt as if it was giving way, but had not actually 
dislocated.  He reported that past surgery had removed 
cartilage from the left knee.  

On examination the veteran had a left-side limp.  There were 
two small nontender shrapnel wound scars on the left knee 
which were not unsightly.  The knee was tender medially, 
laterally, anteriorally, and posteriorlly.  There was no 
deformity.  There was swelling, but no ligamentous laxity.  
There was crepitus.  Active extension was to 5 degrees 
flexion with pain, and passive extension was to 3 degrees 
flexion with pain.  Extension after fatigue was to 0 degrees 
with pain.  Active flexion was to 130 degrees and passive 
flexion was to 132 degrees.  Flexion after fatiguing was to 
130 degrees.  All flexion was accompanied by pain.  The pain 
started in the left knee when initial function was tested and 
continued through testing.  It stopped when motion testing 
was completed.  
Left knee X-rays revealed bicompartmental evidence of 
chondrocalcinosis without joint space narrowing or erosive 
changes.  The differential diagnoses included calcium 
pyrophosphate deposition disease versus DJD.  Radiopaque 
foreign bodies were noted.  There was no joint effusion.  X-
ray findings were considered unchanged since 1994.  

The diagnoses were status post shrapnel wound of the left 
knee with status postoperative removal, more likely than not, 
of the medial meniscus; X-ray evidence of DJD; and retained 
radiopaque foreign bodies from shrapnel wound.  The examiner 
commented that strength, pulses, reflexes, and warmth of the 
left leg were normal.  The left knee disorder was severe and 
the veteran had restrictions due to pain which would cause 
problems with any prolonged walking, prolonged standing, any 
work in a cold environment, and going up or down stairs.  His 
DJD appeared to be unchanged since 1994.  The current 
arthritis was directly connected to the inservice wound.  The 
examiner noted that he had reviewed the claims folder and the 
Board remand prior to, during, and after the examination.  He 
commented that any additional loss of range of motion due to 
pain was very slight and not measurable.  As to weakened 
movement, the veteran had very strong leg strength because he 
continued to perform exercises necessary to maintain 
strength.  There was no evidence of incoordination; while he 
reported using a cane because of past falls due to left knee 
instability, there was no instability on current examination.  
Ligament testing was normal, and exercise helped maintain 
joint stability.  

A February 2000 treatment record from the Orthopedic 
Associates reflects that on examination there was trace 
effusion in the left knee; and there was tenderness both 
medially and laterally.  The knee was stable to ligamentous 
testing, and he had good range of motion.  X-rays revealed 
significant arthritis of the left knee with 
chondrocalcinosis, primarily of the lateral compartment, but 
still fairly well preserved joint spaces and significant 
chondrocalcinosis.  There were still metallic foreign bodies 
within the leg.  The impression was bilateral osteoarthritis 
of the knees. 

Analysis

Disability evaluations are determined by use of a schedule of 
ratings based on average impairment of earning capacity.  
Separate Diagnostic Codes (DCs) identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. 
§§ 4.1, 4.2, and 4.10 which require that the entire recorded 
history be reviewed with an emphasis on the effects of 
disability, particularly on limitation of ordinary activity 
and lack of usefulness.  Not all disabilities will show all 
the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability picture more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is to be assigned. 38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria provided by regulation.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).  The present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, the most recent examination is not 
necessarily always controlling; rather, consideration is 
given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  Powell v. West, 13 
Vet. App. 31, 35 (1999).  

The evidence shows that there was no muscle, vascular, 
neurologic, or bony damage to the left knee from the fragment 
injury in service.  However, the examiner on recent VA 
examination opined that the current DJD of the left knee is 
due to the inservice injury.  From the record, it appears 
that treating physicians have determined that additional 
diagnoses of chondromalacia, osteochrondritis dissecans, and 
chondrocalcinosis are likewise due to the injury in service.  
Similarly, it appears that the postservice surgeries were 
required for treatment of the service-connected left knee 
disorder, even though there is evidence of a postservice fall 
which may have aggravated the left knee disorder.  There is 
nothing in the record which would dissociate any portion of 
the total left knee disability picture from the service 
connected entity for rating purposes.  
The service connected left knee disorder is now rated as 20 
percent disabling under 38 C.F.R. § 4.71a, DC 5257 for 
moderate recurrent subluxation or lateral instability.  A 30 
percent rating is warranted when disability is severe.  In 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held that a 
rating for subluxation of a knee under 38 C.F.R. § 4.71a, DC 
5257 was not "predicated on loss of range of motion, and 
thus [38 C.F.R.] §§ 4.40 and 4.45, with respect to pain, do 
not apply." 

The VA Schedule for Rating Disabilities provides no specific 
diagnostic code for rating chondromalacia, osteochondritis 
dissecans, and chondrocalcinosis.  However, since they affect 
the skeletal structures, they may be rated by analogy to 
arthritis (which has confirmed by x-ray). 

Degenerative arthritis established by X- ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved. When however, the limitation of motion of 
the specific joint or joints is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion, to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  For 
the purpose of rating disability resulting from arthritis, 
the knee is considered a major joint.  38 C.F.R. § 4.45.  
Also, functional loss and the impact of pain upon the 
disability must be considered.  VAOGCPREC 9-98.  

38 C.F.R. § 4.59 notes that crepitation on flexion identifies 
diseased points of contact and together with DC 5003 
establishes painful motion (from X-ray documented arthritis) 
to be limited motion, even without actually limited motion 
and even though motion is possible beyond where pain sets in, 
and warrants a minimum 10 percent rating for each joint 
affected.  Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995) 
(citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) 
and Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness.  

An evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is further limitation of motion due to pain or limited 
motion on repeated use of the joint.  

DC 5256 provides that a 30 percent evaluation is warranted 
when the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees. DC 5258 provides a 20 percent rating where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  
Symptomatic residuals of removal of a semilunar cartilage 
warrant a 10 percent ratings.  38 C.F.R. § 4.71a, DC 5259.  
Ratings under DC 5259 require consideration of 38 C.F.R. 
§§ 4.40 and 4.45 because removal of a semilunar cartilage may 
result in complications producing loss of motion.  VAOGCPREC 
9-98.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows: flexion limited to 60 degrees is zero 
percent; flexion limited to 45 degrees is 10 percent; flexion 
limited to 30 degrees is 20 percent; and flexion limited to 
15 degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260.  
Limitation of extension of the knee is rated as follows: 
extension limited to five degrees is zero percent; extension 
limited to ten degrees is ten percent; extension limited to 
15 degrees is 20 percent; extension limited to 20 degrees is 
30 percent; extension limited to 30 degrees is 40 percent; 
and extension limited to 45 degrees is 50 percent.  38 C.F.R. 
38 C.F.R. § 4.71a, DC 5261.  

The rating schedule does not provide a rating in excess of 10 
percent for meniscectomy or in excess of 20 percent for 
dislocation of knee cartilage with frequent locking, pain and 
effusion.  Thus, a higher rating may not be assigned on the 
basis of cartilaginous damage of the veteran's left knee.  
The only schedular provisions for a rating in excess of the 
current 20 percent are for knee ankylosis under DC 5256 
(here, there is no ankylosis), severe instability under DC 
5257, and limitation of extension to 20 degrees or more or 
limitation of flexion to 15 degrees.  Such limitations are 
not shown.  On recent VA examination the veteran did not have 
a compensable degree of limitation of flexion or extension, 
even when consideration is given to pain, weakness or 
fatigability on active or passive motion.  In the absence of 
documented limitation of motion to the required degree, and 
the absence of ankylosis of the knee, no higher rating is 
assignable under those DCs.  

Because of the multi-faceted components of the veteran's left 
knee disability, including arthritis, chondromalacia, 
chondrocalcinosis, compartmental abnormalities, retained 
foreign bodies, and surgical residuals, as well as in light 
of the recent VA examiner's opinion that the left knee 
disability is severe, it is the judgment of the Board that 
with the resolution of reasonable doubt in favor of the 
veteran, as required by 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102, a 30 percent rating is warranted for the left knee 
disorder under DC 5257.  Severe knee impairment is reasonably 
shown.  

Under some circumstances, when, as here, a compensable rating 
is assigned under DC 5257 for knee instability, a separate 
rating may be assigned for limitation of motion from 
arthritis of that same knee.  This is because DC 5003 
provides for rating arthritis of the knee on the basis of 
limitation of motion and not instability; whereas, DC 5257 
provides for rating of instability of a knee without 
consideration of limitation of motion.  Thus, separate 
ratings for arthritis of a knee, when there is actual 
limitation of motion, and for instability of the knee may be 
assigned without pyramiding, which is prohibited by 38 C.F.R. 
§ 4.14.  VAOGCPREC 23-97.  

In VAOGCPREC 9-98 it was held that for a knee disability 
rated under DC 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
the limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  In other words, a compensable degree of limited 
motion under DCs 5260 and 5261 need not be shown; rather, a 
compensable rating may be granted, in addition to a rating 
for instability under DC 5257, if there is X-ray evidence of 
arthritis and also painful motion under 38 C.F.R. § 4.59.  

Here, we have x-ray documented arthritis and painful motion, 
but not to a compensable degree.  It is noteworthy that the 
rating under DC 5257 is essentially an analogous rating 
inasmuch as the veteran does not actually have clinically 
documented instability or subluxation.  Indeed, results of 
the vast majority of ligamentous stability testing over the 
many post service years have been negative.  Accordingly, a 
separate rating for painful or limited motion, including due 
to arthritis, is not warranted.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
warranting referral of the claim for consideration of an 
extraschedular rating because there is no showing of marked 
interference with employment or frequent hospitalizations due 
to the left knee disability.  Rather, the evidence indicates, 
as the veteran had previously reported, that it was the 
nonservice-connected right knee disorder which caused him to 
terminate his employment (at a time, in 1980, when giving-way 
of the left knee was denied).  There are also no other 
circumstances which otherwise "render[s] impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, 12 Vet. 
App. 32, 35 (1998). 


ORDER

A 30 percent rating for residuals of a left knee fragment 
wound is granted, subject to the regulations governing 
payment of monetary awards.  



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

